Citation Nr: 1400560	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as due to in-service asbestos exposure.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky. 

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing was prepared and associated with the claims file.  

This matter was previously before the Board in September 2013 at which time it was remanded for additional development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran properly withdrew his request for a hearing before a member of the Board in March 2013.  38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In September 2013, the Board remanded these claims to the RO/AMC for several actions to be accomplished.  All of the requested actions were completed, however, the RO/AMC did not readjudicate the claims, and the Veteran was not provided a Supplemental Statement of the Case following readjudication.  As the issuance of a Supplemental Statement of the Case was requested by the Board in its remand, the Board must again remand the claims for this action to be accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall issue a Supplemental Statement of the Case readjudicating the claims currently on appeal, specifically considering all evidence added to the record since the issuance of the prior Supplemental Statement of the Case in March 2013.

If the benefits remain denied, afford the Veteran and his representative a reasonable opportunity in which to respond thereto before returning the appeals to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


